NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAWN M. KESLING,                               No. 19-35645

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00568-BLW

 v.
                                                MEMORANDUM*
HENRY ATENCIO, Former Director, Idaho
Department of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Idaho state prisoner Shawn M. Kesling appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Kesling’s access-to-courts claim

because Kesling failed to allege facts sufficient to show that any defendant caused

an actual injury to a nonfrivolous claim. See Lewis v. Casey, 518 U.S. 343, 349-53

(1996) (elements of an access-to-courts claim and actual injury requirement); see

also Christopher v. Harbury, 536 U.S. 403, 415, 417 (2002) (to plead an actual

injury, the complaint “should state the underlying claim in accordance with Federal

Rule of Civil Procedure 8(a),[ ] just as if it were being independently pursued”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-35645